Order entered October 16, 2017




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-17-00942-CV

                  JEFFREY LYNCH, THE MCKINNEY DENTIST, AND
                      MATTHEW MARKHAM, D.D.S., Appellants

                                                V.

                    MICHAEL BELL AND LISA ANN BELL, Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03485-2016

                                             ORDER
       Before the Court is the October 12, 2017 unopposed motion of appellant Matthew

Markham, D.D.S., for an extension of time to file a brief. We GRANT the motion and extend

the time to October 27, 2017. We caution appellant that further extension requests in this

accelerated appeal will be disfavored.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE